Citation Nr: 0903757	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for gout.  

3.  Entitlement to service connection for coronary artery 
disease, claimed as a heart disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript is associated with the claims file.  

This appeal was previously before the Board in July 2007, at 
which time the case was remanded for additional evidentiary 
development.  Unfortunately, all requested development has 
not been completed, and an additional remand is necessary.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  

REMAND

In July 2007, the Board remanded this claim in order for the 
AMC/RO to obtain all records pertaining to the veteran from 
the Sonny Montgomery VA Medical Center in Jackson, 
Mississippi, dated from July 1977 to February 1992.  In 
remanding the claim, the Board noted that the veteran had 
testified that he was treated for hypertension and gout at 
the Jackson VAMC within one month of separation from service.  
The Board also noted, however, that there was no indication 
in the record that the RO had attempted to obtain records 
from the Jackson VAMC beginning in July 1977 and, thus, the 
Board remanded the hypertension and gout claims in order for 
the records to be obtained.  


The Board noted that the veteran's claim of service 
connection for coronary heart disease is inextricably 
intertwined with his claim regarding hypertension and, thus, 
the veteran's claim of service connection for coronary artery 
disease was also remanded.  

Review of the record reveals that, in August 2007, the AMC 
requested all records pertaining to the veteran from the 
Jackson VAMC, dated from January 1977 to February 2002.  The 
AMC requested that a written negative response be provided if 
the records are unavailable or have been destroyed.  

In May 2008, the veteran, through his representative, 
submitted various medical records in support of his claim, 
including copies of service treatment records and VA 
outpatient treatment records from the Jackson VAMC, dated as 
early as February 1984.  In October 2008, the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued the 
denial of the veteran's claims.  

The Board notes there is no indication in the evidentiary 
record that the AMC received either medical records or a 
negative response to its August 2007 request.  Instead, it 
appears that the claim was returned to the Board based upon 
the records submitted by the veteran.  However, even with the 
records submitted by the veteran, there is no indication as 
to whether VA outpatient treatment records, dated from 
January 1977 to February 1984, are available.  The Board is 
not assured that the medical records to which the veteran had 
access represent all available medical records, especially 
given the lack of response from the Jackson VAMC in this 
regard.  Therefore, the Board finds another remand is 
necessary.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Request all records pertaining to the veteran 
from the Sonny Montgomery VA Medical Center 
in Jackson, Mississippi, dated from July 1977 
to February 1984.  All obtained records must 
be associated with the claims file.  Any 
negative response must be appropriately 
documented in the claims file, to include a 
memorandum of unavailability, if warranted, 
which documents all efforts to obtain the 
evidence.  

2.	Thereafter, the issues on appeal should be 
readjudicated, to include any additional 
evidentiary development deemed necessary 
based on any additional evidence received in 
conjunction with this remand.  If the 
benefits sought on appeal are not granted to 
the veteran's satisfaction, the veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

